Case 3:19-cv-00054-NKM-JCH Document 169 Filed 07/28/21 Page1of4 Pageid#: 1449

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
CHARLOTTESVILLE DIVISION
KIERAN RAVI BHATTACHARYA
Plaintiff,
Civil Action No.: 3:19-CV-00054

Vv.

JAMES B. MURRAY, JR., et. al.,

Defendants.

New Nee Ne Ne Ne ee ee” ee ee ey ee ee”

PLAINTIFF’S MOTION TO QUASH SUBPOENA DUCES TECUM

Pursuant to Federal Rules of Civil Procedure 26(b)(1) and 45, Plaintiff Kieran Ravi
Bhattacharya (“Mr. Bhattacharya”), by counsel, moves to quash or modify the subpoena duces
tecum issued to Metropolitan Psychiatric Services (“MPS”) by Defendants in the above-captioned
matter. In support of his Motion to Quash, Mr. Bhattacharya respectfully states as follows:

1. On July 13, 2021, Defendants issued a subpoena duces tecum upon MPS (the
“Subpoena’”) in connection with the above-referenced case. A copy of the Subpoena is attached
as Exhibit 1.

2. MPS is a healthcare provider that is required to comply with state and federal
privacy laws, including Virginia Code § 32.1-127.1:03, Subpart E of the Health Insurance
Portability and Accountability Act of 1996 (““HIPPA”), and 42 C.F.R. Part 2.

3. Pursuant to Virginia Code § 32.1-127.1:03, HIPPA (42 U.S.C. 1320-d), and 42
C.F.R. § 164.502, MPS is prohibited from disclosing Protected Health Information, defined to
include all “individually identifiable health information[.]” 42 U.S.C. § 1320d-6. Individually

identifiable health information includes information that “relates to the individual’s past, present
Case 3:19-cv-00054-NKM-JCH Document 169 Filed 07/28/21 Page 2of4 Pageid#: 1450

or future physical or mental health or condition; the provision of health care to the individual; or
the past, present, or future payment for the provision of health care to the individual[.]” 45 C.F.R.
§ 160.103. The Subpoena requests “all medical records, narrative reports, doctor’s notes,
therapists’ notes, nurses’ notes, chronological records of visits, histories, test results, x-ray reports,
medications, patient registration and/or information forms, bills and charges for services, insurance
forms and all other documents[.]” The documents requested clearly constitute Protected Health
Information as defined in 45 C.F.R. § 160.103.

4. Federal Rule of Civil Procedure 45(3)(A)(iii) provides that, upon timely motion,
this Court must quash or modify a subpoena that “requires disclosure of privileged or other
protected matter, if no exception or waiver applies[.]” Accordingly, this Court must quash or
modify the subpoena to the extent that it seeks Protected Health Information.

5. In addition, the Subpoena seeks discovery that is beyond the permissible scope of
discovery permitted by Federal Rule of Civil Procedure 26(b)(1) in that the documents sought are
not “relevant to any party's claim or defense and proportional to the needs of the case, considering
the importance of the issues at stake in the action, the amount in controversy, the parties’ relative
access to relevant information, the parties’ resources, the importance of the discovery in resolving
the issues, and whether the burden or expense of the proposed discovery outweighs its likely
benefit.” The health records that Defendants seek to obtain from the Subpoena were not cited by
nor known to Defendants at the time that they suspended Plaintiff from UVA Med School and thus
do not serve to explain or justify their retaliation against Mr. Bhattacharya for his questions and
comments at the AMWA Microaggression Panel Discussion.

6. Accordingly, Plaintiff respectfully requests that this Court quash the Subpoena

because it seeks documents and information that are protected by state and federal privacy laws
Case 3:19-cv-00054-NKM-JCH Document 169 Filed 07/28/21 Page 3of4 Pageid#: 1462

and are not within the scope of permissible discovery under Federal Rule of Civil Procedure

26(b)(1).

Date: July 28, 2021

Respectfully submitted,

KIERAN RAVI BHATTACHARYA

By: /s/ Michael J. Lockerby
Counsel

Michael J. Lockerby (VSB No. 24003)
FOLEY & LARDNER LLP
Washington Harbour

3000 K Street, N.W., Suite 600
Washington, D.C. 20007-5109
Telephone: (202) 672-5300

Facsimile: (202) 672-5399

E-mail: mlockerby@foley.com

Counsel for Plaintiff;
Kieran Ravi Bhattacharya
Case 3:19-cv-00054-NKM-JCH Document 169 Filed 07/28/21 Page 4of4 Pageid#: 1462

CERTIFICATE OF SERVICE

I hereby certify that on this 28th day of July 2021, I electronically filed the foregoing

PLAINTIFF’S MOTION TO QUASH SUBPOENA DUCES TECUM with the Clerk of the Court

using the CM/ECF system and will send the foregoing via email to the following counsel of record

for Defendants:

4840-3239-2948

Madeline M. Gibson, Esq.,
Assistant Attorney General
Calvin C. Brown, Esq.,
Assistant Attorney General
Brittany A. McGill, Esq.,
Assistant Attorney General
Office of the Virginia Attorney General
Commonwealth of Virginia

202 North Ninth Street
Richmond, Virginia 23219
Email: mgibson@oag.state.va.us

Email: cbrown@oag.state.va.us
Email: BMcGill@oag.state.va.us

 

s/ Michael J. Lockerby
Michael J. Lockerby (VSB No. 24003)
FOLEY & LARDNER LLP
Washington Harbour
3000 K Street, N.W., Suite 600
Washington, D.C. 20007-5109
Telephone: (202) 672-5300
Facsimile: (202) 672-5399

Counsel for Plaintiff; Kieran Ravi Bhattacharya
